id office uilc cca_2009012811013443 ---------- number release date from -------------------- sent wednesday date am to ---------------------- cc subject re questions on sec_7216 responses to your questions are below i hope i have sufficiently answered your questions do not hesitate to contact me with anything further i do have one more brief question do the preparers need consents to mail clients copies of their tax returns either to their home or their work no preparers do not need consents to mail clients copies of their tax returns to either their home or work address this is considered disclosure to the taxpayer and the fact that the postal system is used has no effect on it being a direct disclosure to the taxpayer firstly with respect to setting a time limit on the duration of a consent request to disclose or use taxpayer information can a taxpayer use the phrase until further notice or do time limits on consents need a specific date time limits on consents do not need a specific date and a taxpayer's use of the phrase until further notice does not violate the regulation as a practical matter however a preparer should note that although a consent may still be valid by its term the information specified in the consent and the purpose for the use or disclosure specified in the consent must also be current in other words if in i sign a consent allowing the disclosure of my tax_return information to a bank for purposes of obtaining a mortgage loan until further notice while the consent will still be valid for duration purposes in and beyond a new purpose or recipient may be needed that was not set forth in the consent and therefore a new consent will be needed secondly the new rules state that the consent must state the specific information that will be disclosed or used does specific information include identifying the tax_year as well eg gross_receipts and cost_of_goods_sold for tax_year ending yes specific information includes the identifying tax_year for the tax_return information we believe that the tax_year for the information to be disclosed in necessary for the taxpayer consent to be knowing and voluntary as required by sec_301_7216-3
